                      Case 1:19-cr-10141-LTS Document 16 Filed 05/03/19 Page 1 of 2

                    FILED
 AO 442   (1;(& l~l lf ftJSv.eff \CE

           111!   "~y -2 Pl\ \: qiJNITED STATES DISTRICTSliA.LED
                                                                    forth~

            \I.S. O\S1R\CT COURT                           District of Massachusetts
             ·Q\SiR\Ci OF MASS.
                                                                                        )
                  United States of America
                                 V.

          SHELLEY M. RICHMOND JOSEPH and
                                                                      )
                                                                      )
                                                                      )
                                                                             CaseNo     /C}ee./Jlt//-~'f-5
                                                                                                        111
               WESLEY MACGREGOR                                       )                                                                  "{__;
                                                                      )
                                                                      )
                            Defendant


                                                        ARREST WARRANT                                                             :r
                                                                                                                                co>:::o
                                                                                                                                0:::0n,
                                                                                                                                (f)U)I ' I
To:       Any authorized law enforcement officer                                                                                -.::z::o
                                                                                                                        ,..,,   O>rt"J
                                                                                                                                Zr--
          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unn"Ues~~y
                                          .                                                                             -       >~o
(name ofperson to be arrested)        Shelley M. Richmond Joseph                                                        f~y       :::0

who is accused of an offense or violation based on the following document filed with the court:                         N
                                                                                                                        w
d   Indictment          0    Superseding Indictment          0 Information      0 Superseding Information             O Complaint
0 Probation Violation Petition                0 Supervised Release Violation Petition       0 Violation Notice        O Order of the Court

This offense is briefly described as follows:




Date:        04/25/2019


City and state:      Boston, MA



                                                                   Return

          This warrant was received on (date) _ _ _ _ _ _ _ , and the person was arrested on (date)
at (city and state)


Date:   --------




                                                                                             Printed name and title
                         Case 1:19-cr-10141-LTS Document 16 Filed 05/03/19 Page 2 of 2
                                              C                                          0
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not/or Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                 Weight:
Sex:                                                                    Race:
Hair:                                                                   Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address,phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):




Date of last contact with pretrial services or probation officer (if applicable):
